          Case 3:20-cv-00485-JTA Document 16 Filed 02/23/21 Page 1 of 2




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

CASEY LYNN WILSON,                            )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       CASE NO. 3:20-cv-485-JTA
                                              )       (WO)
ANDREW SAUL,                                  )
Commissioner of Social                        )
Security,                                     )
                                              )
               Defendant.                     )

                            MEMORANDUM OPINION AND ORDER

       Before the Court is the Consent Motion for Entry of Judgment under Sentence Four of 42

U.S.C. § 405(g) with Reversal and Remand of the Cause to Defendant filed by the Commissioner

of Social Security (“Commissioner”) on February 22, 2021. (Doc. No. 14.) In his Memorandum

in Support of his Consent Motion, the Commissioner states remand is appropriate so the agency

can fully develop the administrative record, to allow the claimant the opportunity for a new

hearing, and to allow the claimant to submit additional evidence in support of her claim. (Doc.

No. 15 at 1.) Further, the Commissioner states that the Appeals Counsel “will direct the

Administrative Law Judge to reevaluate the residual functional capacity and obtain supplemental

vocation evidence or otherwise comply with Social Security Ruling 00-4p to resolve all apparent

conflicts and articulate the resolution of any apparent conflicts between the jobs identified and the

Dictionary of Occupational Titles.” (Id. at 1-2.)

       Sentence four of 42 U.S.C. § 405(g) authorizes the district court to “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision

of the Commissioner of Social Security, with or without remanding the cause for a rehearing.” 42
          Case 3:20-cv-00485-JTA Document 16 Filed 02/23/21 Page 2 of 2




U.S.C. § 405(g). The district court may remand a case to the Commissioner for a rehearing if the

court finds “either . . . the decision is not supported by substantial evidence, or . . . the

Commissioner or the ALJ incorrectly applied the law relevant to the disability claim.” Jackson v.

Chater, 99 F.3d 1086, 1092 (11th Cir. 1996).

       Here, the Court finds remand necessary as the Commissioner concedes reconsideration and

proper application of governing law, and further development of the record are in order. Moreover,

Plaintiff does not oppose the motion. (See Doc. No. 14.) Further, pursuant to 28 U.S.C. § 636(c)(1)

and Rule 73 of the Federal Rules of Civil Procedure, the parties have consented to the full

jurisdiction of the undersigned United States Magistrate Judge. (Docs. No. 11, 12.)

       Accordingly, it is hereby

       ORDERED as follows:

       1. The Commissioner’s motion (Doc. No. 14) is GRANTED.

       2. The decision of the Commissioner is hereby REVERSED.

       3. This matter is hereby REMANDED to the Commissioner for further proceedings

           pursuant to sentence four of 42 U.S.C. § 405(g).

       A separate final judgment will issue.

       DONE this 23rd day of February, 2021.



                                      /s/ Jerusha T. Adams
                                      JERUSHA T. ADAMS
                                      UNITED STATES MAGISTRATE JUDGE




                                                2
